DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the butting edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “butting edges.” Clarification is respectfully requested.
Claim 1 recites the limitation "the two ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “two ends.” Clarification is respectfully requested.
Claim 1 recites the limitation "the front end" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “a front end.” Clarification is respectfully requested.
Claim 1 recites the limitation “convex insert strip” in line 7 and it is unclear as to how the insert strip is convex in relations to the structure of the elastic bar or how the concave surface is oriented relative to the flip cover, since no relative frame of reference is provided. Clarification is respectfully requested.
Claim 1 recites the limitation “concave upper clipping strip” in line 9 and it is unclear as to how the upper clipping strip is concave in relations to the structure of flip cover or how the concave upper clipping strip is oriented relative to the flip cover, since no relative frame of reference is provided. Clarification is respectfully requested.
Claim 1 recites the limitation "the upper surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “an upper surface.” Clarification is respectfully requested.
Claim 1 recites the limitation "the upper edge" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “an upper edge.” Clarification is respectfully requested.
Claim 1 recites the limitation "the connection edges" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “connection edges.” Clarification is respectfully requested.
Claim 1 recites the limitations "the applying force" in line 14 and also in line 16.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the limitation is read as “an applying force.” Furthermore, clarification regarding the direction of the applying force relative to the flip cover is respectfully requested.
Claim 1 recites the limitation "a certain angle" in line 14 and it is unclear how this angle is measured with respect to the flip cover. For the purpose of examination, the limitation is read 
Claim 1 recites the limitation "certain angle" in line 17 and it is unclear how this angle is measured with respect to the flip cover. For the purpose of examination, the limitation is read as the angle from a horizontal plane in line with the flip cover when the flip cover is laid on a horizontal surface. Clarification is respectfully requested.
Claim 1 recites the limitation "automatically" in line 17 and it is unclear how the flip cover will “automatically” turn (e.g. by gravity, an assisting mechanism, etc..). For the purpose of examination, the limitation is read as the angle from a horizontal plane in line with the flip cover when the flip cover is laid on a horizontal surface. Clarification is respectfully requested.
Claim 2 recites the limitation “the first layer of step” in line 5 and “the second layer of step” in lines 6-7 and it is unclear if these layers are referring back to the “two layers of step outer edges” in line 3. For the purpose of examination, the first and second layers are assumed to be the two layers of step outer edges in line 3. Clarification is respectfully requested.
Claim 2 recites the limitation “the inner wall” in line 9. For the purpose of examination “the inner wall” is read as “an inner wall.” Clarification is respectfully requested.
Claim 2 recites the limitation “upwards” in line 8 and it is unclear how the flexible insulator is upwardly oriented with respect to the flip cover. Clarification is respectfully requested.
Claim 3 recites the limitation “size and outlines” in line 2 and it is unclear how the cavity is matched to the upper flip cover (e.g. outer perimeter of the flip cover or a section of the flip cover). Clarification is respectfully requested.
Claim 4 recites the limitation “the periphery of the flip cover” in line 2. There is insufficient antecedent basis for this limitation in the claim and it is unclear where the “periphery” is located with respect to the flip cover (e.g. outer perimeter of the flip cover, etc…). Clarification is respectfully requested.
Claim 4 recites the limitation “the inner surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is read as “an inner surface.” Clarification is respectfully requested.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735